The opinion of the court was delivered, January 4th 1869, by
Williams, J.
There is no assignment of error in this case, and as we discover no error in the record, the judgment must be affirmed. It is clear that Conkle’s title to the property levied on by the sheriff was not divested by his deed of voluntary assignment to the plaintiff until after the lien of the defendant’s execution had attached.
Though the deed was signed and acknowledged by Conkle before the hour at which the execution went into the sheriff’s hands, a blank was left therein for the insertion of the name of the assignee as soon as one should be determined on or procured, *464and the plaintiff’s name was not inserted as such assignee until the second day after the defendant’s writ was received by the sheriff.
At the time the writ went into the sheriff’s hands there had been no delivery of the deed. It had been merely left in the hands of the scrivener until an assignee should be selected or procured.
The title to the property remained in Conkle, and did not pass to the assignee until after the insertion of his name in the deed, and its delivery to him. The insertion of his name as assignee was essential to the completion and validity of the instrument; and, as was said in McKinney v. Rhoads, 5 Watts 844, delivery of the instrument was necessary to constitute it a deed and consequently to protect the property from execution. The court below, therefore, rightly instructed the jury that the voluntary assignment, executed in the manner it was, did not, before an assignee was named or inserted in the deed, divest the property of the defendant in the execution.
Judgment affirmed.
Agwbw, J., was holding a Court of Oyer and Terminer in Westmoreland county, from the 9th to the 14th of November, inclusive.